DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          SAMUEL N. AZUZ,
                             Appellant,

                                   v.

  RAMBLEWOOD EAST CONDOMINIUM ASSOCIATION, INC., et al.,
                      Appellees.

                             No. 4D21-1341

                             [June 9, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No. CACE
19-006877(12).

  Samuel N. Azuz, Plantation, pro se.

   Geralyn M. Passaro and Lynne Wilkerson of Litchfield Cavo LLP, Fort
Lauderdale, and Marc A. Silverman of Frank, Weinberg & Black, P.L.,
Plantation, for appellees.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and LEVINE, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.